DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takama (US 20180070487 A1).

Concerning claim 1, Takama teaches a measuring apparatus comprising:
a processor comprising hardware, the processor being configured to:
receive a first signal corresponding to a first image of an imaging object acquired at a first rotational position (fig. 1: controller 9 & ¶0046; fig. 8: imaging unit 8a imaging from a first direction of a plurality of directions (corresponding to a first rotational position); ¶¶0080-0081);
receive a second signal corresponding to a second image of the imaging object acquired at a second rotational position different from the first rotational position (fig. 1: controller 9 & ¶0046; fig. 8: imaging unit 8a imaging from a second direction of a plurality of directions that is different from the first direction(corresponding to a second rotational position); ¶¶0080-0081);
receive a third signal corresponding to a rotation angle between the first rotational position and the second rotational position (fig. 1: controller 9 & ¶0046; ¶¶0051-0052: inclination angles and expressions (1) and (2)); and
calculate a height dimension of the imaging object on the basis of a result of stereo-matching processing of the first and second images and the rotation angle (¶¶0051-0054: stereo matching between the captured images and the rotational angle is performed to acquire information about a height of the object.). 
It is noted that Takama does not explicitly teach calculating the height dimension of the object by principle of triangulation, however, Takama explains the measurement process of an object’s height information is based on captured images from inclination angles θH and θL (different imaging directions from each other) with respect to an object’s surface (fig. 5 & ¶0043). That is to say, Takama teaches finding the position of the object with the angles observed from two different points.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Takama invention to use the principle of triangulation in order to calculate a height dimension of the imaging object on the basis of a result of stereo-matching processing of the first and second images and the rotation angle. Such a modification would merely be a simple substitution of one known element for another to obtain predictable results. In this case, the calculated position of the object, using the principle of triangulation, correlates to the object’s height information.

Claim 11 is the corresponding method to the apparatus of claim 1 and is rejected under the same rationale.

Claims 2-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takama (US 2018/0070487 A1) in view of Nozawa et al. (US 2015/0144769 A1), further in view of Saito et al. (JP 2003-035517 A).

Concerning claim 2, Takama in view of Nozawa, further in view of Saito teaches the measuring apparatus according to claim 13. Takama further teaches the apparatus, wherein:
the imaging object is fixed on the optical axis (fig. 8 & ¶¶0080-0081: shooting condition in which the imaging unit is moved); and
the rotor rotationally moves the imager about the axis (¶¶0080-0081: imaging unit moving to a plurality of imaging directions).

Concerning claim 3, Takama in view of Nozawa, further in view of Saito teaches the measuring apparatus according to claim 13. Nozawa further teaches the apparatus, wherein:
the imager is fixed at such a position that the imaging object is disposed on the optical axis (¶0039, ¶0054: shooting condition in which the stage is rotated); and
the rotor rotationally moves the imager about the axis (¶0035).


Concerning claim 4, Takama in view of Nozawa, further in view of Saito teaches the measuring apparatus according to claim 13. Takawa further teaches the apparatus, wherein:
the processor is configured to identify, by means of the stereo-matching processing, coordinates in two directions orthogonal to the optical axis, the coordinates corresponding to the same point of interest on the first and second images (¶0051).

Concerning claim 13, Takama in view of Nozawa teaches the measuring apparatus according to claim 1. Takama teaches the apparatus, further comprising:
an imager comprising an imaging sensor and an objective optical system, the imager being configured to acquire the first and second images of the imaging object (fig. 8: imaging unit 8a, camera 81a, illuminators 82, and optical systems 83; ¶0042; ¶0051);
a rotor that relatively and rotationally moves the imager about an axis orthogonal to an optical axis of the objective optical system; and
an encoder that detects the rotational angle formed by the rotor (¶0046; ¶¶0051-0052: inclination angles and expressions (1) and (2): The rotation angles are factored into the shooting conditions which are used in the expressions. Accordingly, it is inferred that the rotation angles are detected). Nozama further teaches a rotor that relatively and rotationally moves the imaging object about an axis orthogonal to an optical axis of the objective optical system (¶0035; ¶0039, ¶0054: shooting condition in which the stage is rotated). Not explicitly taught is an optical system that is telecentric at least on an object side.
Saito teach an optical system that is telecentric at least on one side (¶0003 & ¶0006).
Taking the teachings of Takawa, Nozawa, and Saito, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Takawa, Nozawa, and Saito by incorporating an optical system that is telecentric in order to inspect measurements with minimal image distortion.

Concerning claim 14, Takama in view of Nozawa teaches the microscope system according to claim 12. Takama teaches the system, further comprising:
an imager comprising an imaging sensor and an objective optical system, the imager being configured to acquire the first and second images of the imaging object (fig. 8: imaging unit 8a, camera 81a, illuminators 82, and optical systems 83; ¶0042; ¶0051);
a rotor that relatively and rotationally moves the imager about an axis orthogonal to an optical axis of the objective optical system; and
an encoder that detects the rotational angle between the imager and the stage, which formed by the rotor (¶0046; ¶¶0051-0052: inclination angles and expressions (1) and (2): The rotation angles are factored into the shooting conditions which are used in the expressions. Accordingly, it is inferred that the rotation angles are detected). Nozama further teaches a rotor that relatively and rotationally moves the stage about an axis orthogonal to an optical axis of the objective optical system (¶0035; ¶0039, ¶0054: shooting condition in which the stage is rotated). Not explicitly taught is an optical system that is telecentric at least on an object side.
Saito teach an optical system that is telecentric at least on one side (¶0003 & ¶0006).
Taking the teachings of Takawa, Nozawa, and Saito, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Takawa, Nozawa, and Saito by incorporating an optical system that is telecentric in order to inspect measurements with minimal image distortion.

Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takama (US 2018/0070487 A1) in view of Nozawa et al. (US 2015/0144769 A1).

Concerning claim 5, Takawa teaches the apparatus according to claim 1. Not explicitly taught is the apparatus, wherein the first and second images comprise a first pair of images from a plurality of pairs of images and the processor is configured to calculate a plurality of height dimensions for the plurality of pairs of images, respectively, acquired at rotation angles different from each other, and calculate the height dimension of the imaging object using a statistical value of the calculated plurality of height dimensions.
Nozawa et al. (hereinafter Nozawa) teaches an inspection apparatus, wherein the first and second images comprise a first pair of images from a plurality of pairs of images and the processor is configured to calculate a plurality of height dimensions for the plurality of pairs of images, respectively, acquired at rotation angles different from each other, and calculate the height dimension of the imaging object using a statistical value of the calculated plurality of height dimensions (¶0059: parameters are set by using statistical schemes on the basis of images with three or more image capturing conditions).
Taking the teachings of Takawa and Nozawa, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation step of Takawa to include the teachings of Nozawa by incorporating values from a plurality of pairs of images in order to perform an inspection more accurately (Nozawa, ¶0059).

Concerning claim 6, Takawa teaches the apparatus according to claim 1. Not explicitly taught is the apparatus, wherein the processor is configured to calculate three-dimensional coordinate values of a plurality of identical points of interest of the first and second images.
Nozawa et al. (hereinafter Nozawa) teaches an inspection apparatus, wherein the processor is configured to calculate three-dimensional coordinate values of a plurality of identical points of interest of the first and second images (¶¶0061-0062: surface profile inspection).
Taking the teachings of Takawa and Nozawa, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation step of Takawa to include the teachings of Nozawa by incorporating three-dimensional coordinate values of a plurality of identical points of interest of the first and second images in order to perform an inspection of the surface shape, surface profile and/or height information of an object (Nozawa, ¶0062).

Concerning claim 7, Takawa in view of Nozawa teaches the apparatus according to claim 6. Nozawa further teaches the apparatus, wherein the processor is configured to generate three-dimensional shape information by using the three-dimensional coordinate values (¶¶0061-0062: surface profile inspection including surface shape).

Concerning claim 8, Takawa in view of Nozawa teaches the apparatus according to claim 6. Nozawa further teaches the apparatus, wherein the first and second images comprise a first pair of images from a plurality of pairs of images and the processor is configured to individually calculate the three-dimensional coordinate values for each of the plurality of pairs of the images acquired at rotation angles different from each other (¶¶0061-0062: surface profile inspection including surface shape using weighting parameters captured under different shooting conditions), and integrate the calculated three-dimensional coordinate values (¶¶0061-0062: summation value using weighting parameters).

Concerning claim 12, Takawa teaches an inspection system comprising:
a processor comprising hardware, the processor being configured to:
receive a first signal corresponding to a first image of an imaging object acquired at a first rotational position (fig. 1: controller 9 & ¶0046; fig. 8: imaging unit 8a imaging from a first direction of a plurality of directions (corresponding to a first rotational position); ¶¶0080-0081);
receive a second signal corresponding to a second image of the imaging object acquired at a second rotational position different from the first rotational position (fig. 1: controller 9 & ¶0046; fig. 8: imaging unit 8a imaging from a second direction of a plurality of directions that is different from the first direction(corresponding to a second rotational position); ¶¶0080-0081);
receive a third signal corresponding to a rotation angle between the first rotational position and the second rotational position (fig. 1: controller 9 & ¶0046; ¶¶0051-0052: inclination angles and expressions (1) and (2)); and
calculate a height dimension of the imaging object on the basis of a result of stereo-matching processing of the first and second images and the rotation angle (¶¶0051-0054: stereo matching between the captured images and the rotational angle is performed to acquire information about a height of the object.). 
It is noted that Takama does not explicitly teach calculating the height dimension of the object by principle of triangulation, however, Takama explains the measurement process of an object’s height information is based on captured images from inclination angles θH and θL (different imaging directions from each other) with respect to an object’s surface (fig. 5 & ¶0043). That is to say, Takama teaches finding the position of the object with the angles observed from two different points.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Takama invention to use the principle of triangulation in order to calculate a height dimension of the imaging object on the basis of a result of stereo-matching processing of the first and second images and the rotation angle. Such a modification would merely be a simple substitution of one known element for another to obtain predictable results. In this case, the calculated position of the object, using the principle of triangulation, correlates to the object’s height information.
It is further noted that Takama fails to explicitly teach the inspection system being a microscope system comprising a microscope that includes a stage on which an imaging object is mounted, however, Nozawa teaches an inspection system comprising a microscope including includes a stage on which an imaging object is mounted (¶0056 & fig. 1: stage 30).
Taking the teachings of Takama and Nozawa, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Takawa and Nozawa in order to provide a microscope system to perform inspection of an object.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takama (US 2018/0070487 A1) in view of Nozawa et al. (US 2015/0144769 A1), further in view of McKeon et al. (US 2010/0134600 A1).

Concerning claim 9, Takama in view of Nozawa teaches the measuring apparatus according to claim 8. Not explicitly taught is the apparatus, wherein the processor is configured to perform, when integrating the calculated three-dimensional coordinate values, positional alignment among the three-dimensional coordinate values by using the rotation angles detected by an encoder configured to detect rotation angles.
McKeon et al. (hereinafter McKeon) teaches three-dimensional imaging, wherein the processor is configured to perform, when integrating the calculated three-dimensional coordinate values, positional alignment among the three-dimensional coordinate values by using the rotation angles detected by an encoder configured to detect rotation angles (¶¶0034-0037: using an algorithm such as ICP to find changes in the y-axis, the z-axis, and the rotation angle from one frame to another).
Taking the teachings of Takawa, Nozawa, and McKeon, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Takawa, Nozawa and McKeon by using an algorithm such as the ICP in order to provide the best alignment (McKeon, ¶0036).

Concerning claim 10, Takawa in view of Nozawa teaches the measuring apparatus according to claim 8. Nozawa further teaches the apparatus, wherein the processor is configured to calculate the three-dimensional coordinate value for each of the plurality of pairs of images (¶¶0058-0062). Not explicitly taught is the apparatus, further comprising a monitor that displays the plurality of identical points of interest for which the three-dimensional coordinate values are calculated.
McKeon et al. (hereinafter McKeon) teaches three-dimensional imaging, further comprising a monitor that displays the produced three-dimensional image of the observed subject (¶0029).
Taking the teachings of Takawa, Nozawa, and McKeon, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Takawa, Nozawa, and McKeon by including a monitor in order to display the plurality of identical points of interest for which the three- dimensional coordinate values are calculated. Modifying the Takawa in view of Nozawa invention in this manner would allow the operator to visually inspect the operations being performed.
Response to Arguments
Applicant’s arguments, see pages 7-9 of the remarks, filed 03/10/2022, with respect to the rejection of claim 11 under 35 U.S.C. §112 have been fully considered and are persuasive. Applicant has amended claim 11 to no longer invoke 35 U.S.C. §112(f), therefore, the rejection is withdrawn.
Applicant’s arguments, see pages 9-12 of the remarks, filed 03/10/2022, with respect to the rejection of claims 1, 11 and 12 under 35 U.S.C. §103 have been fully considered, but they are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425